DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9/9/2021 is accepted and has been recorded.

Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention comprising a digital-to-analog converter (DAC) apparatus operative to create a high-bandwidth analog signal from a digital signal. The closest prior art, US 20170250756 A1, US 20140282805 A1, US 20090102691 A1, US 20110261086 A1, US 20050001752 A1 and US 20170134037 A1, show similar system, which performs digital to analog conversion. However, these closest prior art fail to disclose a digital-to-analog converter (DAC) apparatus operative to create a high-bandwidth analog signal from a digital signal, comprising: a partitioning module operative to partition the digital signal into N sub-streams of digital samples, wherein N is an integer greater than or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 10, 2021